IN THE COURT OF APPEALS OF IOWA

                                      No. 16-1691
                               Filed December 21, 2016


IN THE INTEREST OF T.J.,
Minor child,

W.Z., Father,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Polk County, Susan C. Cox, District

Associate Judge.



          Father appeals from an order terminating his parental rights pursuant to

Iowa Code section 232.116(1)(b), (e), and (f) (2015). AFFIRMED.



          Cole J. Mayer of Masterson & Bottenberg, LLP, Waukee, for appellant

father.

          Thomas J. Miller, Attorney General, and Janet L. Hoffman, Assistant

Attorney General, for appellee State.

          Congarry D. Williams of Juvenile Public Defender Office, Des Moines

guardian ad litem for minor child.



          Considered by Danilson, C.J., and Doyle and McDonald, JJ.
                                           2


MCDONALD, Judge.

          William appeals from an order terminating his parental rights in his child

pursuant to Iowa Code section 232.116(1)(b), (e), and (f) (2015). The elements

of the State’s case and the standard of review applied to the juvenile court’s

order are both well-established and need not be repeated herein. See In re

M.W., 876 N.W.2d 212, 219–20 (Iowa 2016) (stating review is de novo and

setting forth the applicable “three-step analysis”); In re A.M., 843 N.W.2d 100,

110–11 (Iowa 2014) (same); In re M.S., No. 16-0975, 2016 WL 6269904, at *2

(Iowa Ct. App. Oct. 26, 2016) (setting forth the elements of the State’s case and

the burden of production and persuasion).

          We first address whether the State has proved by clear and convincing

evidence the statutory grounds authorizing the termination of William’s parental

rights.    See M.W., 876 N.W.2d at 219–20; M.S., 2016 WL 6269904, at *2.

Where, as here, “the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the juvenile court’s order on any ground we find

supported by the record.” In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). We turn

our attention to section 232.116(1)(e). As relevant here, the State was required

to prove the father had “not maintained significant and meaningful contact with

the child during the previous six consecutive months.”                   Iowa Code

§ 232.116(1)(e)(3). “Significant and meaningful contact”:

          [I]ncludes but is not limited to the affirmative assumption by the
          parents of the duties encompassed by the role of being a parent.
          This affirmative duty, in addition to financial obligations, requires
          continued interest in the child, a genuine effort to complete the
          responsibilities prescribed in the case permanency plan, a genuine
          effort to maintain communication with the child, and requires that
                                         3


       the parents establish and maintain a place of importance in the
       child’s life.

Iowa Code § 232.116(e)(3).

       We conclude the State proved by clear and convincing evidence this

statutory ground authorizing the termination of William’s parental rights. T.J., the

child at issue, was born in 2004. The father had one contact with the child in

2009, when she was about five years old. The father was otherwise wholly

absent from her life until the initiation of child-in-need-of-assistance proceedings

in 2014. At that time, the child and her maternal half-siblings were removed from

the care of the mother and placed with their maternal grandfather. The father

commenced visitation with the child upon the commencement of the assistance

proceedings. In March 2015, the child and her half-siblings were placed with the

father and his wife after it was reported the grandfather had sexually abused T.J.

The placement proved short-lived. The children were removed from the father’s

care and ultimately placed in foster care after the father was arrested for

assaulting his wife and his wife’s adult daughter. T.J. was present during the

assault, in which, it was alleged, the father head-butted his wife and slapped his

wife and her adult daughter across the face. The father remained in jail until

approximately September 2015, when he pleaded guilty to domestic abuse

assault, second offense. Upon his release, the father failed to remain in regular

contact with the department of human services and failed to comply with the case

plan. The father did not exercise any visitation with the child between the day of

his arrest—in August 2015—and the day the juvenile court terminated his

parental rights—in September 2016. It was thus undisputed the father had not
                                          4


had contact with the child for more than six months prior to the termination of his

parental rights and had not assumed the responsibilities of parenting the child,

including the expression of         interest in the child.        See Iowa Code

§ 232.116(1)(e)(3); In re L.A., No. 14-1312, 2014 WL 5478227, at *2 (Iowa Ct.

App. Oct. 29, 2014) (affirming termination where the mother had minimal contact

with the child and failed to remain in contact with the department of human

services).

       William claims responsibility for his lack of visitation with T.J. from the time

of his release from jail until the time of the termination hearing lies with the

department of human services. Specifically, William contends the department

failed to make reasonable efforts to contact him and facilitate visitation with the

child. As part of its ultimate proof, the State must establish it made reasonable

efforts to return the child to the child’s home. See Iowa Code § 232.102(7)

(providing department of human services must make “every reasonable effort to

return the child to the child’s home as quickly as possible consistent with the best

interests of the child”); In re C.B., 611 N.W.2d 489, 493 (Iowa 2000). “[T]he

reasonable efforts requirement is not viewed as a strict substantive requirement

of termination. Instead, the scope of the efforts by the [department of human

services] to reunify parent and child after removal impacts the burden of proving

those elements of termination which require reunification efforts.”         C.B., 611
N.W.2d at 493. The nature of the reasonable-efforts mandate is determined by

the circumstances of each case.         See id. (discussing scope of mandate).

However, “[r]easonable efforts often include visitation.” In re D.M., No. 15-0228,

2015 WL 4160395, at *3 (Iowa Ct. App. July 9, 2015).
                                         5


       We conclude William’s challenge to the reasonable-efforts requirement

fails. First, William failed to preserve error on the issue. After the time of his

release from jail, William failed to request the resumption of visitation with the

child despite numerous opportunities to do so. See In re C.H., 652 N.W.2d 144,

148 (Iowa 2002) (stating a parent must make such a challenge “at the removal,

when the case permanency plan is entered, or at later review hearings” and

voicing complaints to a social worker is not sufficient to preserve error); In re

S.R., 600 N.W.2d 63, 65 (Iowa Ct. App. 1999) (noting that while the State has an

obligation to make reasonable efforts to preserve the family, it is a parent’s

responsibility to demand other, different, or additional services in order to

preserve error). Second, this is not a case in which the State failed to make

reasonable efforts to facilitate placement of the child with the father. The record

reflects the department of human services extended numerous services to the

family, including substance abuse treatment and therapy services. The father

knew how to contact the department and his case worker when he wanted to do

so; he frequently did so at the outset of the case. After being released from jail,

the father simply failed to avail himself of any further services to try and reunite

with his daughter. The State satisfied the reasonable efforts requirement. See,

e.g., In re B.G., No. 15-0732, 2015 WL 5996936, at *4 (Iowa Ct. App. Oct. 14,

2015) (holding the State established reasonable efforts where services were

provided but the mother did not avail herself of the services); In re B.B., No. 12-

0807, 2012 WL 2408714, at *3 (Iowa Ct. App. June 27, 2012) (“Considering the

number and variety of services offered or provided, the delays in or failure of

services attributable to the mother, the age of the child, and the length of time the
                                          6


child has been removed from the mother’s care, we find the State made

reasonable efforts to reunite the mother with her daughter.”).

       For his next claim of error William contends the State failed to establish

termination of his parental rights was in the best interest of the child.          We

disagree. “The legislature has categorically determined ‘the needs of a child are

promoted by termination of parental rights’ if the grounds for termination of

parental rights exist.” In re L.M.F., 490 N.W.2d 66, 68 (Iowa 1992) (citation

omitted). However, there is no all-encompassing best-interest standard that can

resolve any particular case.     The court must look at the particular facts and

circumstances of each case. See Iowa Code § 232.116(2) (identifying relevant

considerations); In re J.E., 723 N.W.2d 793, 798 (Iowa 2006) (stating the court

must look to immediate and long-term interests). Here, the father was absent for

the first ten years of this child’s life. The record reflects he has unaddressed

mental-health conditions, including bipolar disorder and schizophrenia.            His

housing and employment situations were unstable. He has a long history of

violent criminal conduct. He assaulted his wife and her daughter in front of the

child. Finally, we note the father has eleven children from different mothers.

None of the eleven children reside with the father.            He has little, if any,

relationship with any of therm. It is self-evident the father lacks the capacity and

desire to parent any of his children, including the child at issue in this case.

       William next contends the juvenile court should not have terminated his

parental rights due to the closeness of the parent-child bond.                 Section

232.116(3)(c) provides the court may avoid termination if “there is clear and

convincing evidence that the termination would be detrimental to the child at the
                                         7


time due to the closeness of the parent-child relationship.” Our consideration is

not merely whether there is a parent-child bond, “our consideration must center

on whether the child will be disadvantaged by termination, and whether the

disadvantage overcomes” the parent’s inability to provide for the children's

developing needs. In re D.W., 791 N.W.2d 703, 709 (Iowa 2010); see also Iowa

Code § 232.116(2) (setting forth the factors in determining the child’s best

interests). There is no evidence of any bond between William and T.J. He saw

her on one occasion during the first ten years of her life. After commencing

visitation with and care of the child, the father quickly absented himself from her

life again upon being incarcerated for beating his wife and her adult daughter in

front of the child. After being released from jail, William made no effort to resume

visitation with the child or even contact the child. The child is now thriving in the

care of her foster family. She has no desire to reunite with the father. Under the

circumstances, we decline to preserve the parent-child relationship.

       Finally, William contends the juvenile court erred in finding the child could

not be returned to his care if granted an additional six months’ time. To defer

permanency for six months, the juvenile court must “enumerate the specific

factors, conditions, or expected behavioral changes which comprise the basis for

the determination that the need for removal of the child[ren] from the child[ren]’s

home will no longer exist at the end of the additional six-month period.” Iowa

Code § 232.104(2)(b). We conclude the district court did not err in denying the

father’s request for more time. Although past conduct is not determinative of

future conduct, it is probative. See In re K.F., No. 14-0892, 2014 WL 4635463, at

*4 (Iowa Ct. App. Sept. 17, 2014) (“What’s past is prologue.”); see also A.B., 815
8
N.W.2d at 778 (noting a parent’s past conduct is instructive in determining future

behavior); In re C.K., 558 N.W.2d 170, 172 (Iowa 1997) (concluding we must

look to a parent’s past behavior as indicative of the quality of care the parent is

capable of providing in the future).         As noted above, the father has a

demonstrated history of not being involved in this child’s life or his other

children’s lives.   He has unaddressed mental-health and substance-abuse

conditions. He has extensive, violent criminal history. These conditions and this

conduct have existed for decades. The father refused to avail himself of services

provided in this case to address these issues. For example, the father did not

complete a dual diagnosis program.       He refused to attend substance abuse

classes. There is no reason to believe these issues would be addressed if the

father were given an additional six months’ time.

       “It is well-settled law that we cannot deprive a child of permanency after

the State has proved a ground for termination under section 232.116(1) by

hoping someday a parent will learn to be a parent and be able to provide a stable

home for the child.” In re P.L., 778 N.W.2d 33, 41 (Iowa 2010). “It is simply not in

the best interests of children to continue to keep them in temporary foster homes

while the natural parents get their lives together.” A.B., 815 N.W.2d at 778.

       AFFIRMED.